DETAILED ACTION
This is an Office action based on application number 16/186,028 filed 9 November 2018, which is a national stage entry of PCT/CN2016/082013 filed 13 May 2016. Claims 1 and 3-23 are pending. Claim 2 is canceled. Claims 6 and 12-23 are withdrawn from consideration.
Amendments to the claims, filed 14 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C §112(b) rejection of claim 7 is withdrawn due to Applicant’s amendment in the response filed 2 June 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication No. US 2011/0206924 A1) (Liu) in view of Sherman et al. (US Patent Application Publication No. US 2007/0148475 A1) (Sherman 475), David et al. (WIPO International Publication No. WO 2015/013387 A1) (David), and of Chen-Ho et al. (US Patent Application Publication No. US 2015/0053341 A1) (Chen-Ho).

Regarding instant claims 1 and 7, Liu discloses silicone pressure sensitive adhesives (paragraph [0001]) and a tape comprising the adhesive bonded to a first major surface of a substrate of a polymeric film (paragraph [0013]).
	Liu characterizes said silicone pressure sensitive adhesives as comprising siloxane polymers (paragraph [0003]).
	Liu further discloses that in some embodiments, the pressure sensitive adhesive composition comprises a tackifier (paragraph [0011]), which is construed to infer that silicone pressure sensitive adhesives that do not comprise a tackifier are also encompassed by the scope of Liu.
	Liu further discloses that the adhesives of the present disclosure are used in self-wetting applications (paragraph [0059]).
	More specifically, Liu exemplifies tackified and untackified adhesives exhibiting a wet-out time (i.e., self-wetting), wherein said tackified adhesives comprise less than 10% by weight of a tackifier (i.e., MQ tackifying resin TMS-803) (paragraph [0065]; TABLE 11).
	Liu does not explicitly disclose the specific thermally stable tape backing comprising a primer. Liu does not explicitly disclose the heat stability properties of either the backing or the adhesive layer. Liu does not explicitly disclose the adhesive properties of the adhesive layer.
	However, Sherman 475 discloses an adhesive composition comprising a polydiorganosiloxane polyoxamide comprising at least two repeat units of Formula I:

    PNG
    media_image1.png
    117
    593
    media_image1.png
    Greyscale

wherein each R1 is independently an alkyl, haloalkyl, aralkyl, alkenyl, aryl, aryl, or aryl substituted with an alkyl, alkoxy, or halo; each Y is independently an alkylene, aralkylene, or a combination thereof, n is an integer of 40 to 1500; p is an integer of 1 to 10; G is a divalent residue equal to a diamine of formula R3HN-G-NHR3 minus the two -NHR3 groups, where R3 is hydrogen alkyl, or R3 taken together with G and with the nitrogen to which they are both attached forms a heterocyclic group; and each asterisk indicates a site of attachment of the repeat unit to another group in the copolymer (Claim 1).
	Sherman 475 teaches that the low tensile strength of siloxane polymers can be improved by forming copolymer containing “soft” siloxane polymeric block or segment and any of a variety of “hard” blocks or segments, wherein polydiorganosiloxane polyamides are examples of such block copolymers (paragraph [0003]).
	Sherman 475 further discloses that such polydiorganosiloxane polyoxamides can be heated at a temperature such as 250ºC for 1 hour in air without apparent degradation (paragraph [0045]).
	Sherman 475 further discloses that the polydiorganosiloxane polyoxamides can be formulated with a predominant weight percentage of polydiorganosiloxane groups to form elastomeric materials with lower modulus while maintaining reasonable strength as opposed to many known polydiorganosiloxane polyoxamides that are generally formulated as brittle solids or hard plastics (paragraph [0044]).
	Further, David discloses a method of making a nanostructure on a substrate comprising etching a surface of the substrate and depositing a layer on at least a portion of the etched surface to form a nanostructure (Claim 1). David discloses that the substrate is a transparent poly(ethylene terephthalate) (page 3, lines 14-21). David further discloses that such a substrate having a nanostructure formed thereon has improved adhesion to an adhesive layer (page 27, lines 1-4). David further discloses that adhesive tapes can be formed by applying a silicone pressure sensitive adhesive on the disclosed substrates (page 31, lines 12-15).
	David further discloses that the method of making the nanostructure wherein the surface of a substrate is etched and a layer is deposited on at least a portion of the etched surface (Claim 1, emphasis added). The disclosure of “at least a portion” is construed to include, within the scope of the disclosure, a discontinuous coating. Further, David discloses that the substrate can have a discontinuous masking layer prior to etching (page 16, lines 6-8), which would necessarily produce a discontinuous layer of nanostructures.
	David further discloses the method involves a first gaseous species capable of depositing a layer onto the substrate when formed into a plasma (Claim 1), wherein the first gaseous species comprise silane-based compounds (Claims 6-7).
	Further, Chen-Ho discloses adhesive tapes for forming laminate articles (paragraph [0001]). Chen-Ho further discloses that the tapes comprise a dimensionally stable transparent polymeric film (paragraph [0035]) comprising certain polyesters such as annealed polyethylene terephthalate (PET) and amorphous co-polyesters such as those commercially available from Eastman Chemicals as “TRITAN” (paragraph [0037]). Chen-Ho further discloses that such polymeric films are capable of receiving a surface treatment that help improve the adhesion of an adhesive layer to the film layer, wherein said surface treatments are inclusive of plasma treatments and application of primers (paragraphs [0038-0040]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include an amount of elastomeric polydiorganosiloxane polyoxamide copolymer of Sherman 475 to the silicone pressure sensitive adhesive composition of Liu. The motivation for doing so would have been to improve the tensile strength and heat resistant properties of the silicone pressure sensitive adhesive.
	Further, it would have been obvious to use the substrate of David as the polymeric film in the tape of Liu. The motivation for doing so would have been that such substrates have improved adhesion between the adhesive layer and the substrate layer.
	Further, it would have been obvious to use the specific annealed polyethylene terephthalate (PET) and amorphous co-polyesters such as those commercially available from Eastman Chemicals as “TRITAN” of Chien-Ho to form the nanostructured substrate. The motivation for doing so would have been that such films are dimensionally stable and readily acceptable of a treatment to improve the adhesion of an adhesive layer to the film layer. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Sherman is silent with regard to the limitations of “a thermally stable tape backing” and “where a thermally stable tape backing is one that is able to withstand heat aging of 180ºC for 30 minutes without being chemically or conformationally changed” as required by the claim. However, in their original disclosure, Applicant discloses that a tape backing comprising a polyester is a thermally stable tape backing; furthermore, Applicant discloses specific thermally stable polyester films include certain polyesters such as annealed polyethylene terephthalate (PET) and amorphous co-polyesters such as those commercially available from Eastman Chemicals as “TRITAN” (see Specification at page 9, line 31 to page 10, line 2). Therefore, one of ordinary skill in the art would readily conclude that the tape backing comprising a polyester film material of Sherman in view of Chen-Ho meets the requisite thermally stable tape backing of the claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Regarding the term “primer layer”, while David does not explicitly disclose that the nanostructured layer is a “primer layer”, one of ordinary skill in the art would readily conclude that the nanostructure of David functions in the same manner as a primer layer (i.e., improving the adhesion between two layers. Therefore, the nanostructure layer of David is construed to meet the claimed primer layer.
	Regarding the claimed properties after aging the adhesive, and removability properties of the adhesive, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims (i.e., the same backing, the same primer, and the same elastomeric, siloxane-based adhesive). Therefore, one of ordinary skill in the art would conclude that the embodiment encompassed by the scope of the prior art combination necessarily has the same properties as the claimed structure e.g., the claimed self-wetting property of the adhesive, properties after aging the adhesive, and removability properties of the adhesive). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Furthermore, there is a reasonable expectation that that the adhesive layer of the prior art combination would necessarily have the same heat aging properties as Sherman 475 discloses that such polydiorganosiloxane polyoxamides can be heated at a temperature such as 250ºC for 1 hour in air without apparent degradation (paragraph [0045]).
	Therefore, it would have been obvious to combine Sherman 475, David, and Chen-Ho with Liu to obtain the invention as specified by the instant claims.

Regarding instant claim 3, David discloses the method comprising etching a surface of a substrate and depositing a layer on the etched surface to form a nanostructure (Claim 1).
	
Regarding instant claim 4, David discloses the method of making a nanostructure comprising exposing a surface of the substrate to a plasma to form the nanostructure (Claim 1), wherein the exposed surface comprises silanol groups (Claim 22), wherein it is construed that the nanostructures comprise these silanol groups.

Regarding instant claim 5, Liu further discloses that the silicone pressure sensitive adhesives are crosslinked (paragraph [0009]).
	Liu does not explicitly disclose the molecular weight of the copolymer.
	However, Sherman 475 further discloses that the polydiorganosiloxane polyoxamide comprise higher weight percentages of high molecular weight polydiorganosiloxane segments to produce elastomeric materials with lower modulus while maintaining reasonable strength (paragraph [0044]). Sherman 475 discloses an exemplary polydiorganosiloxane segments having a molecular weight in the range of 700 to 150,000 g/mole (paragraph [0069]). A polydiorganosiloxane polyoxamide copolymer comprising such a polydiorganosiloxane segment  necessarily has a molecular weight greater than that of the individual segment; therefore the molecular weight of the Sherman 475 overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to control molecular weight of the polydiorganosiloxane polyoxamide copolymer of the prior art combination to the range prescribed by Sherman 475. The motivation for doing so would have been to produce an adhesive composition having elastomeric properties.

Regarding instant claims 8-9, Liu further discloses that the adhesive comprises any of various known additives inclusive of fillers, microspheres, and dyes (paragraph [0029]).

Regarding instant claim 10, Liu further discloses an example wherein the adhesive compositions comprises less than 10% by weight an MQ tackifying resin TMS-803 (paragraphs [0064-0065]; TABLE 11).

Regarding instant claim 11, Liu further discloses that the substrate and the adhesive are optically clear (Claim 20) (i.e., materials that transmit at least 97% of incident light in the visible spectrum) (paragraph [0057]).
	Sherman 475 further discloses that the copolymeric material is optically clear (paragraph [0047]).
	David further discloses that the substrate is selected from transparent poly(ethylene terephthalate) (page 3, lines 14-21).
	Chen-Ho further discloses that the tapes comprise a dimensionally stable transparent polymeric film (paragraph [0035]) comprising certain polyesters such as annealed polyethylene terephthalate (PET) and amorphous co-polyesters such as those commercially available from Eastman Chemicals as “TRITAN” (paragraph [0037]).
	Given the desire of each prior art reference to use optically clear/transparent materials, one of ordinary skill in the art would readily conclude that the scope of the prior art combination necessarily encompasses an embodiment wherein the entirety of the film is transparent to electromagnetic radiation at least in the visible region.
	
Answers to Applicant’s Arguments
In response to Applicant’s arguments, the grounds of rejection are maintained because Applicant’s arguments are unpersuasive.
Applicant primarily traverses the prior art rejection of claim 1 because Applicant contends that the prior art rejection of record is based on hindsight reasoning and that it is not obvious for one of skill in the art to arrive at the current articles from the teachings of these references.
	First, Applicant traverses the reliance on the teachings of the Liu reference. Applicant points out that Liu teaches a pressure sensitive adhesive, which by definition, are allegedly tacky. Conversely, Applicant points out that the adhesive of the claims is a tack-free adhesive that is not a pressure sensitive adhesive.
	Applicant’s arguments are unpersuasive. While Liu does disclose pressure sensitive adhesives, the rejection of record cites within Liu that the adhesive composition is used in self-wetting applications wherein no tackifier is added. Such a self-wetting adhesive comprising no tackifier is construed to meet the claimed tack free adhesive. Furthermore, even in consideration of Liu’s pressure-sensitive adhesive, Liu discloses that in some embodiments, the pressure sensitive adhesive comprises a tackifier, which is construed to infer that he scope of Liu encompasses those pressure sensitive adhesives that do not comprise a tackifier. Liu further illustrates exemplary adhesives comprising less than 10% by weight of a tackifying resin, as cited in the prior art rejection above. Therefore, since the scope prior art combination encompasses an adhesive composition comprising a siloxane-based elastomeric polymer and less than 10% by weight of a tackifying resin, such an encompassed composition is considered to be tack-free in the same way as the claimed adhesive composition, absent evidence to the contrary.

Applicant goes on to traverse the reliance on the Sherman 475 reference. Specifically, Applicant contends that all of the examples given by Sherman 475 are pressure-sensitive adhesives that are inclusive of a tackifying resin. Applicant contends that Sherman 475 provides no teachings of a non-tacky adhesive that is self-wetting as required by the current claims. 
	Applicant’s arguments are unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In the instant case, Sherman 475 is relied upon to disclose an adhesive composition that comprises a polydiorganosiloxane polyoxamide comprising at least two repeat units of Formula I, wherein such polydiorganosiloxane polyoxamides can be heated at a temperature such as 250ºC for 1 hour in air without apparent degradation, are capable of forming elastomeric materials with a low modulus while maintaining reasonable strength, and exhibits improved tensile strength. Therefore, it would have been obvious to use the polydiorganosiloxane polyoxamides of Sherman 475 to form the adhesive composition of Liu, which calls for the use of a silicone-based polymer, as Sherman 475 discloses that the use of such a polydiorganosiloxane polyoxamides improves tensile strength, improves modulus properties, and improves heat resistant properties.
	
Applicant goes on to traverse the reliance on the David reference. Applicant points out that the treatment of tape backings by plasmas to form a higher surface energy surface to increase the adhesion of a pressure sensitive adhesive is well-known and long practiced in the adhesive arts. Applicant further points out that David teaches plasma chemical vapor deposition. Applicant contends that this process is unknown in the chemical arts for preparing a primer layer on a tape backing.
	Applicant’s argument is unpersuasive. As cited in the prior art rejection, David discloses a method of making a nanostructure on a substrate comprising etching a surface of the substrate and depositing a layer on at least a portion of the etched surface to form a nanostructure, wherein the substrate is inclusive of a transparent poly(ethylene terephthalate). David teaches that the such a substrate has improved adhesion to an adhesive layer and that adhesive tapes can be formed by applying a silicone adhesive to the disclosed substrates. Applicant’s position that such a process is unknown in the chemical arts for preparing a tape backing are unclear as such a process of forming an etched surface and depositing a layer on said etched surface is construed to be the same as Applicant’s primer forming layer. In other words, since David is construed to meet the claimed primer layer, such a primer layer and a method of forming said primer layer is not unknown in the prior art.
	
Applicant goes on to traverse the reliance on the Chen-Ho reference. Applicant contends that while the Chen-Ho reference relates to a processing tape that must have adhesion properties to a surface, Chen-Ho teaches a completely different adhesive layer (i.e., a crosslinked (meth)acrylate and not a siloxane adhesive). Therefore, Applicant concludes that one of ordinary skill would not look to the disclosure of Chen-Ho when considering the teachings of either the instant claims or the other prior art references.
	Applicant’s argument is unpersuasive. As discussed in the prior art rejection above, Chen-Ho is merely relied upon to disclose a specific dimensionally stable transparent polymeric film comprising certain polyesters such as annealed polyethylene terephthalate (PET) and amorphous co-polyesters such as those commercially available from Eastman Chemicals as “TRITAN”. As each of the other prior art references desire a transparent polymeric film to produce a tape structure, one of ordinary skill in the art would look to the teachings of Chen-Ho, which specifically teaches a dimensionally stable backing, when choosing a transparent polyethylene terephthalate or co-polyester film to form the surface treated backing of the prior art combination.
	Further, Applicant’s argument is tantamount to arguing to the bodily incorporation of the entirety of the Chen-Ho reference. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Chen-Ho is relied upon to disclose dimensionally stable polymeric films that are capable of receiving treatments that help improve the adhesion of an adhesive layer to the film layer (i.e., provide a nexus that would motivate of one of ordinary skill in the art to further combine the prior art teachings with the teachings of the David reference).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott R. Walshon/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/19/2022